DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Britton on 01 March 2022.

The application has been amended as follows: 

In claim 1, on line 17, please change “an elastic body” to --a first elastic body--.
In claim 3, on line 17, please change “an elastic body” to --a first elastic body--.
In claim 5, on line 2, please change “an elastic body” to --a second elastic body--.
In claim 5, on line 3, please change “the elastic body” to --the second elastic body--.
In claim 10, on line 2, please change “an elastic body” to --a second elastic body--.
In claim 10, on line 3, please change “the elastic body” to --the second elastic body--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a wedge looseness inspection device, of a rotary electric machine, comprising, in combination with the 
With regards to claim 3, the prior art of record fails to teach and/or suggest a wedge looseness inspection devices of  a rotary electric machine, comprising, in combination with the other recited elements, a pressure portion which presses surfaces of the wedges; a strike sound measuring portion which obtains a strike sound which is caused when the wedges are struck, wherein the pressure portion is configured to press the wedges when the wedges are struck by the strike portion for changing a vibration frequency of the wedges; wherein the pressure portion includes a pressure component, which presses the wedges, and a first elastic body which generates a force, by which the pressure component is pressed to the wedges, and is arranged between the base portion and the pressure component, and energizes the pressure component in such a way that the pressure component is pressed to the wedges, and wherein the pressure component is configured in such a way that a vibration frequency of the wedges, which are vibrated by the strike portion, can be set at a low frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855